                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS

LISA KAY VANNORMAN,

               Plaintiff,

vs.
                                                              Case No. 18-2665-DDC
NANCY A. BERRYHILL,
Acting Commissioner of Social Security,

            Defendant.
___________________________________

                               MEMORANDUM AND ORDER

       On December 6, 2018, plaintiff filed a Complaint against the Commissioner of the Social

Security Administration. Doc. 2. Her Complaint seeks judicial review under 42 U.S.C. § 405(g)

of a decision of the Commissioner of the Social Security Administration denying benefits. Id. at

1–2. Plaintiff also has moved for leave to file this action in forma pauperis. Doc. 1. She has

submitted an affidavit of financial status supporting her request. Id.

       Under 28 U.S.C. § 1915(a)(1), the court may authorize a person to commence an action

without prepaying fees after submitting an affidavit demonstrating an inability to pay. The court

has broad discretion to grant or deny permission to proceed in forma pauperis. United States v.

Garcia, 164 F. App’x 785, 786 n.1 (10th Cir. 2006). But the court cannot act arbitrarily or deny

an application on erroneous grounds. Id. “[T]he movant must show a financial inability to pay

the required filing fees.” Id. (quoting Lister v. Dep’t of the Treasury, 408 F.3d 1309, 1312 (10th

Cir. 2005)).

       After reviewing plaintiff’s financial affidavit, the court finds that plaintiff has made a

sufficient showing that she is unable to pay the required filing fees. The court thus grants
plaintiff’s request for leave to file this action without payment of fees, costs, or security under 28

U.S.C. § 1915(a)(1).

       IT IS THEREFORE ORDERED BY THE COURT THAT plaintiff’s Motion for

Leave to Proceed In Forma Pauperis (Doc. 1) is granted. The Clerk shall prepare a summons

under Federal Rule Civil Procedure 4 on plaintiff’s behalf. The Clerk shall issue the summons to

the United States Marshal or Deputy Marshal, who the court appoints under Federal Rule Civil

Procedure 4(c)(3), to effect service.

       IT IS SO ORDERED.

       Dated this 11th day of December, 2018, at Kansas City, Kansas.

                                                       s/ Daniel D. Crabtree
                                                       Daniel D. Crabtree
                                                       United States District Judge 


 

 




                                                  2
 
